DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered.  Claims 5 and 8 – 17 are pending and currently being examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 9, the limitation “the bearing beam having a first end” in Line 8 appears to be a second positive recitation of the same limitation “a first end of the bearing beam” in Lines 11 – 12 and is indefinite because it is not clear if they are the same first end or different first ends.  For the purpose of prior art analysis, it will be assumed that the phrase “a first end” in Line 11 is replaced with the phrase --the first end--.
In Re Claim 9, the limitation “a second end” in Line 8 appears to be a second positive recitation of the same limitation “a second end” in Line 12 and is indefinite because it is not clear if they are the same second end or different second ends.  For the purpose of prior art analysis, it will be assumed that the phrase “a second end” in Line 12 is replaced with the phrase --the second end--.
In Re Claim 9, the limitation “the bearing beam having a first end supported on the cooler” in Line 8 contradicts the limitation “the cooler supports the second end of the bearing beam” in Line 12 and is indefinite because only one end of bearing beam is supported by the cooler.  For the purpose of prior art analysis, it will be assumed that the phrase “the cooler supports the second end of the bearing beam” in Line 12 will be deleted.
In Re Claim 9, this claim recites the limitation “the first damping pad” in Line 16.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --a first damping pad-- will be assumed instead.
In Re Claim 9, this claim recites the limitation “the second damping pad” in Line 18.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --a second damping pad-- will be assumed instead.
In Re Claims 15 and 16, the phrase “a complete machine” is indefinite because it is an attempt to limit additional unrecited structure of a machine (the “complete machine” presumably includes the centrifugal compressor of the preamble along with other unrecited structural elements).  For the purpose of prior art analysis, the phrase --the centrifugal compressor-- will be assumed instead.
In Re Claims 15 and 16, a natural frequency of a machine is a singular quantity that does not change during operation, therefore it is not clear how it can “avoid” a claimed range.  For the purpose of prior art analysis, it will be assumed that the phrase “avoids a section of 50-60 Hz” will be replaced with the phrase --is not within the range of 50-60 Hz--.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 – 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  See discussion below.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In Re Claim 10, Page 2, Lines 4 – 6 of the specification filed on 10/19/2018 states that by adding a bearing beam and damping pads (as claimed in parent Claim 5), the compressor isolates vibration and prevents vibration from being transmitted to the chassis, therefore the claimed limitation “configured in a way such that a vibration is prevented from being transmitted” does not further limit the parent claim.
In Re Claim 11 and 12, Page 2, Lines 4 – 6 of the specification filed on 10/19/2018 states that by adding a bearing beam and damping pads (as claimed in parent Claims 5 and 9 respectively), the compressor isolates vibration and prevents vibration from being transmitted to the chassis, therefore the claimed limitation of “configured to isolate vibration” does not further limit the parent claim.
In Re Claims 13 and 14, Page 3, Lines 12 – 17 of the specification filed on 10/19/2018 states that by adding a bearing beam and damping pads (as claimed in parent Claims 5 and 9 respectively), use of this structure avoids a resonance problem, therefore the claimed limitation of “configured to avoid a resonance problem” does not further limit the parent claim.
In Re Claims 15 and 16, Page 3, Lines 12 – 19 of the specification filed on 10/19/2018 states that by adding a bearing beam and damping pads (as claimed in parent Claims 5 and 9 respectively), it is ensured that the natural frequency of the complete machine avoids a section of 50 – 60 Hz, therefore the claimed limitation of “configured to ensure that a natural frequency of a complete machine avoids a section of 50-60 Hz” does not further limit the parent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US Patent 1,008,519 A) in view of Baron (PG Pub US 20090321607 A1) and further in view of Kolodziej (PG Pub US 20030021701 A1).


    PNG
    media_image1.png
    420
    615
    media_image1.png
    Greyscale

Annotated Figure 2 of Barr
In Re Claim 5, the Figure 2 embodiment of Barr discloses a compressor, which comprises a compressor head (1), a motor (31 and 7 combined), a cooler (12) and a support frame (see shaded area in the annotated figure above).
However, Barr does not disclose a bearing beam.
Nevertheless, Baron discloses a centrifugal compressor (see where label 18 points to in Figure 2, which depicts a volute and radial outlet of a typical centrifugal device, note that an impeller is not claimed), which comprises a compressor head (18, see description of 18 in paragraph [0012], based on applicant’s disclosure it will be assumed that the compressor head refers to a device that compresses fluid), a motor (12/16), a support frame (60 on the motor side i.e. part of 54), a bearing beam (40);
the bearing beam (40) having a first end (34; Figure 1) and a second end (32; Figure 1), and is disposed horizontally (as depicted) above the support frame (60), the support frame (60) is provided vertically to support a first end (34 on the motor side) of the bearing beam (40) (60 supports the bearing beam via a damping pad 56 as depicted) (paragraph [0017] and Figure 3);
the compressor head (18) and the motor (12/16) are disposed above the bearing beam (14) and fixedly mounted on the bearing beam (40) as depicted in Figure 1, wherein a first damping pad (56 -part of 54) is provided vertically between the support frame (60) and the first end (34 on the motor side) of the bearing beam (40) as depicted in Figure 3, the first damping pad (56 -part of 54) being fixedly connected to the support frame (60) and the bearing beam (40) (in the assembled apparatus depicted in Figure 1 and Figure 2), respectively,
wherein a second damping pad (56 - part of 50 or 52) is provided between mounting surface (26) and the second end (32) of the bearing beam, the second damping pad (56 - part of 50 or 52) being fixedly connected to the second end (32) of the bearing beam (40) (in the assembled apparatus depicted in Figure 2),
and wherein the first damping pad (56 -part of 54) and the second damping pad (56 - part of 50 or 52) comprising metal wire configured to have damping characteristics (paragraph [0017] states that the damping pad 56 is made of a resilient wire mesh capable of absorbing vibration - i.e. having damping characteristics; one of ordinary skill in the art would expect that wire would be composed of metal).

    PNG
    media_image2.png
    718
    1412
    media_image2.png
    Greyscale

Annotated Figure 2 of Barr and Figure 1 of Baron
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the compressor of Barr to incorporate the bearing beam, damping pads and support frame below the motor -centrifugal compressor combination as taught by Baron for the purpose of absorbing vibration and promoting smooth and quiet operation.
Although Baron does not disclose that the height of the support frame above the chassis is greater than a width of the support frame, this limitation is a matter of obvious design choice to a person having ordinary skill in the art before the effective filing date of the claimed the invention, because applicant has not stated what the criticality of this feature is, and it appears the invention would work equally well if the height of the support frame above the chassis is not greater than a width of the support frame.  Note also that it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device – MPEP 2144.04 (IV-A).
Although the centrifugal compressor of Barr / Baron must be installed somewhere, they do not explicitly disclose a chassis.
However, Figures 1 – 4 embodiment of Kolodziej discloses a compressor head (14’, 16’, 18’), motor (48) and cooler (40, 42, 44) mounted on a chassis (see Figure 2 caption “COMPRESSOR BASE”; see Figure 1 caption “COMPRESSOR BASE W/ENCLOSURE); the chassis being a base frame of the compressor (the “COMPRESSOR BASE” is the lowest frame of the apparatus and is therefore clearly a base of the compressor) and comprising a top planar surface (best depicted by the rectangular outline of Figure 3) having opposite ends (a rectangle must have opposite ends).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the base frame of Kolodziej below the compressor and support frame of Barr / Baron for the purpose of securing the compressor and cooler assembly.  Additional advantage is to secure the enclosure which would protect the apparatus from the environment.  In the modified apparatus, the portion of the base frame of Kolodziej below the cooler of Barr is the claimed “first part”, and the portion of the base frame of Kolodziej below the support frame of Barr is the claimed “second part”.

In Re Claim 8, Barr / Bacon / Kolodzej disclose all the limitations of Claim 5, and the Figure 5 embodiment of Kolodzej further discloses an oil tank (36) fixedly mounted above the chassis (paragraph [0005]).  Although Kolodzej does not disclose that the cooler is located below the bearing beam and between the support frame and the cooler, this is a mere rearrangement of parts which is considered to be routine skill in the art – MPEP 2144.04 (VI-C), especially since applicant has not stated what the criticality of this location of the oil tank is.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the apparatus of Bacon / Barr to incorporate an oil tank as taught by Kolodzej for lubricating purposes.

In Re Claim 10, Barr, Baron and Kolodzej disclose all the limitations of Claim 5, and Baron teaches that the centrifugal compressor (18) is configured in a way such that a vibration is prevented from being transmitted from the compressor head (18) and the motor (12/16) to the chassis (26) (paragraph [0057] teaches that the mounting is “anti-vibration”, which means vibration from the compressor/motor is not transmitted to the chassis 26).

In Re Claim 11, Barr, Baron and Kolodzej disclose all the limitations of Claim 5, and Baron teaches that the first damping pad (56 -part of 54), the second damping pad (56 - part of 50 or 52), the support frame (60) and the bearing beam (40) are configured to isolate vibration (paragraph [0057] teaches that the mounting is “anti-vibration”, which means vibration from the compressor/motor is isolated from the chassis 26).

In Re Claim 13, Barr, Baron and Kolodzej disclose all the limitations of Claim 5, and Baron teaches that the first damping pad (56 -part of 54), the second damping pad (56 - part of 50 or 52), the support frame (60) and the bearing beam (40) are configured to avoid a resonance problem (resonance is the phenomenon of increased vibration amplitude when an oscillating force is applied at a natural resonant frequency of a dynamic system, paragraph [0017] teaches that the damping pad 56 is manufactured from a material that absorbs vibration, therefore the bearing beam is configured to avoid a resonance problem).


Claims 9, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sueda (US Patent 10,247,453 B2) in view of Barr (US Patent 1,008,519 A).

    PNG
    media_image3.png
    709
    780
    media_image3.png
    Greyscale

Annotated Figure 4 of Sueda
In Re Claim 9, Sueda discloses a centrifugal compressor (11; “centrifugal” type compressors are well known – MPEP 2144.03) comprising: a centrifugal compressor head (11; Figure 1), a motor (12; Figure 1), a cooler (24; Figure 4), a tank (Column 3, Lines 22 – 25: “a tank (not illustrated) of lubricating oil for the compressor 11“), and a chassis (3, 18, 19, 22, 23, 14), said chassis consisting of a base frame (3), a vertical support frame ({22, 18} or {23, 19}), a bearing beam (14), a first damping pad (17), and a second damping pad (18 or 19)(Column 3, Lines 31 – 50); the base frame (3) comprising a top planar surface having opposite ends (best seen in Figure 4), wherein the cooler (24) and the vertical support frame ({22, 18} or {23, 19}) are fixedly mounted on a first part and a second part of the top planar surface of the chassis on the opposite ends, respectively (see annotated Figure 4 above), the bearing beam having a first end supported above the cooler (24) via (17, 21) and a second end supported on the vertical support frame ({22, 18} or {23, 19}) such that the bearing beam (14) is disposed horizontally above the cooler and the vertical support frame (best seen in Figure 2 wherein the first end of 14 is to the right and second end of 14 is to the left), the vertical support frame ({22, 18} or {23, 19}) being provided vertically to support the first end of the bearing beam (14) (the support frame extends vertically as seen in Figures 2 and 3), the centrifugal compressor head (11) and the motor (12) are disposed above the bearing beam (14) as seen in Figures 1 and 2, the centrifugal compressor head (11) and the motor (12) are fixedly mounted on the bearing beam (14) (Column 3, Lines 8 – 12), a first damping pad (18 or 19) is between the vertical support frame (22 or 23) and the bearing beam (14), the first damping pad (18 or 19) is fixedly connected to the support frame (22 or 23) and the bearing beam (14)(Column 3, Lines 41 – 46), and a second damping pad (17) is provided above the cooler between the bearing beam (14) and the cooler (24), wherein the first damping pad (18 or 19) and the second damping pad (17) comprising metal wire configured to have damping characteristics (metal wire with damping characteristics is a well known damping device – MPEP 2144.03), and said tank is not used as a bearing member (Column 3, Lines 22 – 25 states that the tank is provided on 14 therefore it does not function as a bearing member).
Although Sueda does not disclose that the tank is disposed on said base frame between said cooler and said vertical support frame, this is a mere rearrangement of parts which is considered to be routine skill in the art – MPEP 2144.04 (VI-C), especially since applicant has not stated what the criticality of this location of the oil tank is.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to relocate the tank of Sueda to be disposed on said base frame between said cooler and said vertical support frame because this limitation is a matter of obvious design choice, since applicant has not stated what the criticality of this feature is, and it appears the invention would work equally well regardless where the tank is located.
Sueda does not disclose that the first end of the bearing beam is supported on the cooler via a damping pad fixedly connected to the cooler and the bearing beam.
However, Barr discloses a compressor – motor arrangement (1, 31) where the compressor housing (1) is supported on the cooler (12) by a supporting frame (15)(Page 1, Lines 61 – 63; Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to relocate the supporting frame (17, 21) of Sueda such that it is fixed/mounted on the cooler as taught by Barr (instead of being fixed/mounted to the chassis) because it has been held that a mere rearrangement of parts is considered to be routine skill in the art – MPEP 2144.04 (VI-C), especially since applicant has stated that the invention would work equally well if the supporting frame is mounted on the chassis instead of the cooler (Applicant’s spec. Page 2, second last paragraph: “A person skilled in the art can understand that, the bearing beam 5 may also be supported directly by the support frame 4, i.e., the upper portion of the cooler 3 may not be connected with the bearing beam”).

In Re Claim 12, Sueda and Barr disclose all the limitations of Claim 9, and Sueda further describes (17, 18, 19) as a “damping device” (Column 3, Lines 31 – 40), therefore the combination of the first damping pad (18 or 19), the second damping pad (17), the support frame (21 or 22 or 23) and the bearing beam (14) must be configured to isolate vibration.

In Re Claim 17, this claim interchanges the first and second ends of the bearing beam.  In this claim the first end of the bearing beam is supported by the support frame and the second end of the bearing beam is supported by the cooler, and this rejection re-designates (interchanges) the first and second end of the bearing beam of Sueda as applied to Claim 9.  Further, the damping pads (18, 19) are clearly provided vertically between the support frame (22, 23) and the first end of the bearing beam (14)(Column 3, Lines 41 – 46).  Sueda and Barr as applied to Claim 9 discloses the claimed limitations when the first and second ends of the bearing beam are interchanged.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sueda (US Patent 10,247,453 B2) in view of Barr (US Patent 1,008,519 A) and as evidenced by Baron (PG Pub US 20090321607 A1).
In Re Claim 14, although Sueda does not explicitly disclose that a resonance problem is avoided, a damping device isolates vibration and therefore must avoid a resonance problem as evidenced by Baron where the first damping pad (56 -part of 54), the second damping pad (56 - part of 50 or 52), the support frame (60) and the bearing beam (40) are configured to absorb vibration, thus avoiding a resonance problem (resonance is the phenomenon of increased vibration amplitude when an oscillating force is applied at a natural resonant frequency of a dynamic system, paragraph [0017] teaches that the damping pad 56 is manufactured from a material that absorbs vibration, and is therefore configured to avoid a resonance problem).


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US Patent 1,008,519 A) in view of Baron (PG Pub US 20090321607 A1) and in view of Kolodziej (PG Pub US 20030021701 A1) and further in view of Janzen (PG Pub US 20140349827 A1).
In Re Claims 15 and 16, Barr, Baron and Kolodziej teaches all the limitations of Claims 5 and 9 respectively, although Baron discloses the first damping pad (56 -part of 54), the second damping pad (56 - part of 50 or 52), the support frame (60) and the bearing beam (40) however, it does not disclose that the natural frequency in the range of 50 – 60 Hz is avoided for the complete machine.
Nevertheless, Janzen teaches in paragraph [0005] that a natural frequency of a complete machine (compressor) avoids a section of 50-60 Hz (natural frequency is the frequency at which a system tends to oscillate in the absence of damping; damping material is capable of absorbing vibrations that would otherwise result when a dynamic system vibrates at a frequency of 50 – 60 Hz as stated in paragraph [0005]; since the damping material ensures that the compressor does not vibrate in 50 – 60 Hz range as stated in paragraph [0005], the natural frequency of the compressor cannot be in that range and is therefore avoided).  The variable: Natural frequency (50 – 60 Hz) is a result effective variable because a dynamic system operating at the values of 50 – 60 Hz for this variable results in vibrations effected due to resonance. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to design the system of Barr / Baron / Kolodziej such that a natural frequency of 50 – 60 Hz is avoided as taught Janzen because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4 August 2022